Order entered October 30, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00970-CV

                          ADAM G. ARREDONDO, M.D., Appellant

                                                V.

                    TEXAS HEALTH VENTURE ENNIS, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03652

                                            ORDER
       The reporter’s record is past due. In an order dated October 16, 2015, we instructed the
court reporter to file the reporter’s record, written verification that appellant has not requested
preparation of the reporter’s record, or written verification that appellant has not paid or made
arrangements to pay the fee for preparation of the reporter’s record. We cautioned appellant that
if the Court received written verification of no request, we would order the appeal submitted
without the reporter’s record.
       On October 29, 2015, the court reporter filed a letter stating that she had not received a
request to prepare the reporter’s record. Accordingly, we ORDER the appeal be submitted
without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       Appellant’s brief is due WITHIN THIRTY DAYS of the date of this order.
                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE